Citation Nr: 1113117	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for contact dermatitis and a history of tinea versicolor, currently assigned a 10 percent disability rating. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1986 to August 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for a psychiatric disorder and entitlement to service connection for a gastrointestinal disorder, both claimed as secondary to service-connected contact dermatitis and a history of tinea versicolor, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a March 2011 Informal Hearing Presentation, the Veteran's representative contends that the Veteran's service-connected skin disability has increased since the time of his last VA examination.  The Veteran and his representative have indicated that the areas of the body affected by the Veteran's service-connected skin condition have increased.  The Veteran's representative has indicated that a remand for a current VA examination is warranted.  The Veteran testified during a hearing before a Decision Review Officer (DRO) that his skin condition has affected the scalp, underarms, face, genitals, thighs, knees, elbows, and feet.  He reported having painful, burning rashes, skin discoloration, open sores, and scabbing.   VA dermatology notes dated from 2007 to 2009 show that the Veteran has been treated for various skin diagnoses affecting multiple parts of the body.  In light of the foregoing, the Board finds that a current VA examination is necessary to identify all current skin conditions related to the Veteran's service-connected contact dermatitis and history of tinea versicolor, and to assess the current severity of such based on an examination of the Veteran as well as a review of the current medical record.  The VA examination should also address the effects of the Veteran's service-connected disability on his occupation and daily activities.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's representative has indicated that the Veteran continues to receive dermatological treatment at the VA Medical Center in Detroit, Michigan.  The RO should obtain any outstanding VA medical records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated treatment records from the VA Medical Center in Detroit, Michigan and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After all outstanding VA treatment records have been associated with the claims file, the Veteran should be afforded a VA dermatology examination to assess the current severity of his service-connected skin disorder.  The claims folder must be made available to the examiner for review before the examination.  The examiner should review the entire claims folder, to include VA dermatology progress notes dated from 2006 to present.  

a).  The VA examiner should identify all currently diagnosed skin disorders and should clearly indicate which diagnoses are as likely as not related to the Veteran's service-connected contact dermatitis and a history of tinea versicolor.  

b).  Based on the available evidence, the VA examiner should clearly identify the percent of the body affected over the course of the appeals period, and should address all rating criteria applicable to disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), and dermatitis or eczema (Diagnostic Code 7806).

c).  The VA examiner should also address the effects of the Veteran's service-connected disability on his occupation and daily activities.  

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



